■ Opinion by

Greene, J.
This case was taken from the^ county court of Dubuque county to tbe district court, and tbe following points were submitted for adjudication :
1. The constitutional right of the county to assist in the-construction of a railroad within its limits.
2. The regularity and legality of the proceedings binder which the citizens of Dubuque county voted the credit of the county to the amount of two hundred thousand dollars *2to assist in building the Dubuque and Pacific Eailroad ■through that county.
3. Whether the-Code of Iowa authorizes such proceedings and subscriptions.
These points were decided in tbe affirmative, and thereupon the prosecuting attorney took an appeal to this court, and claims that the court below should have decided each point in the negative.
1. The constitutionality of such a vote is to be considered. As the objection to such votes has been so gravely raised and seriously urged, it has been supposed by many that our state ■constitution, either in express terms or by strong implication, deprives the citizens of all power to vote the credit or money- of their county to any railroad or other improvement within the county limits. But the constitution does not make the slightest allusion to any such restriction, and the only clause to which we are referred in this connection is that which defines the legislative department (art. 3,) and under this we are admonished that the general assembly cannot confer upon the people the power to legislate: Delegare non delegatum est. But what has that maxim to do with the constitutional right of the people to vote for or against ..an appropriation of their money, or a tax upon their prop«erfy, fora specific object, recognized and regulated bylaws ^already enacted? Such a vote involves no act that has the -slightest approximation towards legislation. It neither creates nor repeals any law. It leaves the statutes in all respects just as it foxxnd them. It is merely an expression •of popular sentiment, under which the county judge is authorized to do or not to do a certain thing in the manner defined by law. As the people have not in the constitution delegated this power to vote upon such propositions, nor in any way conceded or divested themselves of the right, but have in express terms affirmed in the bill of rights that “ all political power is inherent in the people,” — art. 1, § 2, — we conclude that the people may with constitutional propriety *3vote the credit of their county to aid in the construction of a railroad within its limits.
But it is said that the constitution limits the state indebtedness to one hundred thousand dollars, and that therefore all the counties in the state cannot contract or create a greater debt in the aggregate, than the general assembly might create. That such county indebtedness would be a debt within the state to be provided for by taxation, and thus liabilities would be created which are repugnant to the constitution. It is also argued that as “ the state cannot directly or indirectly become a stockholder in any corporation,” so .counties cannot become stockholders without indirectly making the state a stockholder. Under such logic, individuality is blended into mad confusion. A county is magnified into a state, and no distinction recognized. If those state restrictions are applicable to counties, they must be equally applicable 'to the cities, and citizens of the state. It may, with equal propriety, be said that the citizens of Iowa cannot in the aggregate contract debts exceeding one hundred thousand dollars, and that no eiti*zen can become a stockholder in any corporation. There is quite as much identity and afiinity between a citizen and the state, as there is between a county and the state. But no one will contend that a constitutional restriction upon the state government is also a restriction upon a citizen of the state ; how then can it be claimed that such a state restriction should be enforced against a county? Such a construction would be latitudinarian in the extreme.
2. We are next to consider whether the proceedings in this ease, under which the vote was given, were regularly conducted. It appears that a petition, signed by a large portion of the citizens of Dubuque county requesting that the question might be submitted to a vote of the people, whether the county should assist in the construction of the Dubuque and Pacific Bailroad, was submitted to the county judge; and the facts were established before him that the first division of the road for which aid was re*4quested was located entirely within the county limits ; that the proceeds of the bonds to be issued under the proposed vote would be used exclusively on such division of the road within the county ; that said road was as necessary for the convenience of the people as any other road previously constructed in the county; that the business of the county required increased traveling facilities, as the roads already open were inadequate, and at seasons of the year almost impassable ; that the construction of the road contemplated^ “ became in the opinion of the court indispensable to the well being of the county and that as it would require an extraordinary expenditure far beyond the available means of the county, to construct such a road, it was in the opinion of the court advisable to aid a private corporation in the construction of'said road, and thereupon the proclamation was issued and the question submitted to the voters of the county. The proclamation and all the papers in the case appear to have been prepared with care and accuracy ; and the proceedings appear to have been conducted with especial reference to the Code under which they were authorized. .But,
3. It is contended that the proceedings are not authorized by the Code. Section 114 provides that “ the county judge may submit to the people of his county at any regular election, or at a special one called for that purpose, the question whether money may be borrowed to aid in the erection of public builings ; whether the county will construct or aid to construct any road or bridge which may call for an extraordinary expenditure.” An effort is made to restrict the meaning of the words “ any road ” to common roads, streets and lanes. We can see no good reason for such limitation upon the ordinary use of words. The word “.any ” extends to an indefinite number of roads. It applies to all, and to all kinds, which may require an extraordinary expenditure. An ordinary highway or road requires no such expenditure. Such roads and highways are abundantly provided for by the general road tax upon *5persons and property. Code, § § 567, 568, 569. Under these three sections an ample fund is provided, which may be increased to any extent by a vote of the people ; and a special property tax is also provided for the building of bridges which may be found too expensive for the ordinary road fund.
In the construction of a statute the great object should be to discover the true intention of the legislature. The language of section 114 is precise and free from ambiguity; consequently no more can be necessary than to apply to the words their natural and ordinary sense. But if any doubt is entertained in relation to the real meaning of the legislature, that doubt must be removed when that section is considered in connection with the other sections of the Code to which we have referred. These sections were prepared by the same commissioners and adopted by the same legislature ; the one under the law defining the powers and duties of county judge — the three sections under the law regulating roads and highways. The latter law is complete within itself. It comprises all necessary legislation upon the subject, and provides all necessary means for the construction of common highways or public roads. The former law in section 114 confers the power upon the county judges to submit to the people the question whether their county shall construct or aid to construct any other road or bridge requiring an extraordinary expenditure. All common roads and bridges, even such as involve large expenditures, are abundantly provided for by chapter 38 of the Code. Section 568 provides that a property tax of three mills on the dollar may be levied? and a higher rate, without limit, may be established by a vote of the people. As all public roads are abundantly provided for without the aid contemplated in section 114, we can see no- reason why the provisions of that section should be regarded as applicable to such roads. The legislature clearly did not intend this section for public or county roads, not only because the same provisions and *6means were fully provided for such roads in other sections, but also from the fact that such roads are not under the control of any other being er association. * The section provides for “aid to construct,” thus referring to such roads as are controlled and managed by other corporations or parties than the county.
Under every rule of construction applicable to this section, whether we take the words themselves in their natural and ordinary sense as the best declaration of the lawgiver’s intention ; or whether we consider this section in connection with others so as to impart force and haimony to the whole ; or whether according to the condition and wants of the county which dictated the policy of the act, the conclusion is fully confirmed in our mind, that the provisions of section lli are applicable to railroads, and that the court below ruled correctly.
Judgment affirmed.